738 N.W.2d 230 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Andrew Joseph CASCHERA, Defendant-Appellant.
Docket No. 133693. COA No. 275833.
Supreme Court of Michigan.
September 21, 2007.
On order of the Court, the application for leave to appeal the February 22, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are *231 not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case to the trial court for correction of the presentence report.